DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is responsive to the Amendment filed June 28, 2022 (herein referred to as “Amendment”).  As directed by the Amendment Claims 1-4, 7, 9, 10, 14, 15, 18-22, 26, and 27 are amended.  Claims 1-22 and 25-27 are pending and have been fully considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10, 11, 13, 14, 19-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Farley et al. (U.S. Patent No. 6,003,732, herein “Farley”) in view of Roberts (U.S. Patent No. 4,601,235).
Regarding Claims 1, 2, and 14, Farley discloses the invention substantially as claimed, including a pump follower (30) for use in a container (16) storing a material (see column 3, lines 19-20), wherein pump follower (30) includes a body (see Figure 7) configured to be inserted into the container (see column 3, lines 26-30), the body having a material contacting surface (38) configured to contact the material in the container and a peripheral surface (102) substantially perpendicular to the material contacting surface (see Figure 7).  Further, Farley discloses a passage (50), a groove ((111), (112)) defined on the peripheral surface (102) of the body (see column 6, lines 17-19), wherein a sealing element (respectively (104), (105)) disposed in the groove and configured to slidably contact an inner surface of the container (see column 6, lines 17-21) and is configured to be compressed when the pump follower is inserted into the container (functional implication of the sealing elements of Farley).  Farley discloses that passage (50) is configured to provide a passage through which material can move (see column 4, lines 9-29). While Farley discloses that the pump follower is configured to remove material from a container in conjunction with the passage (functional implication of any known pump follower, see also column 3, lines 26-53), Farley does not specifically disclose that the sealing element includes a channel.
However, Roberts discloses a reciprocating pump piston (A) disposed within a container (B) storing a material (intended use, see column 3, lines 42-46).  Roberts discloses that piston (A) includes a sealing element (20) having a channel (46) that is configured to be compressed when the piston is inserted into the container, such that the channel decreases in size (functional implication of the sealing element, see also column 5, lines 49-53).  Roberts discloses that channel (46) defines an opening on an outer surface of the sealing element (see Figure 3), a floor (inner-most portion of channel (46)) opposite the opening, a first wall (32) extending from the floor to the opening, and a second wall (34) opposite the first wall extending from the floor to the opening.  Roberts illustrates that the cross-section of the channel is symmetrical (see Figure 3).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing element of Farley by providing an element with a channel defined therein as described in Roberts to facilitate preventing the dislodging or removal of the sealing assembly during system operation (see Roberts, column 5, lines 49-64).
Regarding Claim 3, Farley discloses the invention substantially as claimed, including the pump follower with a tool interface (interface with tube (28) and pump assembly (26)), wherein the tool interface is configured to attach to a tool (tube (28), pump assembly (26)).  Farley does not describe the particulars of the channel opening. 
However, Figure 3 of Roberts illustrates that the opening has a width defined between the first wall (32) and the second wall (34), the channel has a depth defined between the opening and the floor, and the channel has an opening angle defined by the position of the first wall (32) relative to the second wall (34).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing element of Farley by providing an element with a channel defined therein as described in Roberts to facilitate preventing the dislodging or removal of the sealing assembly during system operation (see Roberts, column 5, lines 49-64).
Regarding Claims 4-6 and 15-17, the combination of Farley and Roberts discloses the invention substantially as claimed, including wherein Farley discloses that sealing elements ((104), (105)) are configured to wipe material on the sides of the container (see column 6, lines 20-21 “tight fluid connection” results in wiping material from the inside of the container).  Neither Farley nor Roberts describes the recited dimensions of the channel opening. 
It nevertheless would have been an obvious matter of design choice to provide the opening scaled to the appropriate dimensions of the pump system since Applicant has not disclosed that doing solves any stated problem or is for any particular purpose.  It appears that the invention would perform equally well with the opening scaled to function appropriately within the pump system.
Regarding Claim 7, while it is appreciated that the figures of Farley are not to scale, Figures 1, 4, and 7 of Farley would provide a teaching to one of ordinary skill in the art to provide a cross-section of the container that is round, as well as the body that is substantially cylindrical, wherein an outer diameter of the body is slightly smaller than the an inner diameter of the container. Further, Farley discloses that passage (50) is configured to provide a passage through which material can move (see column 4, lines 9-29).
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Furthermore, “apparatus claims cover what a device is, not what a device does”.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed Circ. 1990) (emphasis in original).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (MPEP § 2114).  Therefore, all functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by Roberts which is capable of being used in the intended manner, i.e., configuring the sealing element to be self-energizing.  In other words, since the apparatus of the reference appears to be fully capable of performing the recited steps of the claim, and since there are no structural differences between the reference and the claimed invention, the apparatus of Roberts meets the limitations of the claim.  Moreover, no structure of Roberts prevents the recited operation.
Regarding Claim 8, Farley discloses that the pump follower (30) includes a plurality of grooves ((111), (112)) defined by the peripheral surface (102) and the pump follower (30) comprises a plurality of the sealing elements (respectively (104), (105)) each disposed in one of the plurality of grooves.
Regarding Claim 10, Farley discloses the invention substantially as claimed, including wherein Farley discloses that the pump follower (30) includes a tool interface (interface with tube (28) and pump assembly (26)), wherein the tool interface is configured to attach to a tool (tube (28), pump assembly (26)), but is silent concerning the channel in the sealing element being disposed closer to the flat second side of the sealing element than to the hemispherical first side.
However, Roberts discloses that the channel (46) in the sealing element (20) is disposed closer to the second side of the sealing element than to the first side (see Figure 3).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing element of Farley by providing an element with a channel defined therein as described in Roberts to facilitate preventing the dislodging or removal of the sealing assembly during system operation (see Roberts, column 5, lines 49-64).
Regarding Claim 11, Farley discloses the invention substantially as claimed, but is silent concerning the recited particulars of the sealing element. 
However, Roberts discloses that sealing element (20) is disposed such that when the pump follower is inserted into the container, the opening (46) faces the direction of insertion of the pump follower into the container (see Figures 1-3).  Specifically, the follower (A) of Roberts may be inserted in the container (B) in either direction and therefore the claim limitations read upon the teachings of Roberts.
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing element of Farley by providing an element with a channel defined therein as described in Roberts to facilitate preventing the dislodging or removal of the sealing assembly during system operation (see Roberts, column 5, lines 49-64).
Regarding Claims 13 and 25, the combination of Farley and Roberts discloses the invention substantially as claimed, but both are silent concerning hardness level of the sealing element.
It nevertheless would have been an obvious matter of design choice to provide the depth of the channel at any appropriate measurement relative to the thickness of the body since Applicant has not disclosed that doing solves any stated problem or is for any particular purpose.  It appears that the invention would perform equally well with any appropriately designed seal having various hardness values.
Regarding Claims 19-22, Farley discloses the invention substantially as claimed, including wherein Farley discloses that the pump follower (30) includes a tool interface (interface with tube (28) and pump assembly (26)), wherein the tool interface is configured to attach to a tool (tube (28), pump assembly (26)). Farley discloses a passage (50) configured to provide a passage through which material can move (see column 4, lines 9-29), wherein the sealing element is a ring (see Figures 1-7).  Farley is silent concerning the recited particulars of the channel. 
However, Roberts discloses that the first wall (32) is not parallel to the second wall (34) (see Figure 3), and the distance between the first wall (32) and the second wall (34) is largest at the outer surface and smallest adjacent to the floor (see Figure 3), wherein the opening is symmetrical between the first and second sides (see Figure 3).  Roberts discloses that sealing element (20) is configured to be disposed within a groove (52) on the pump follower, such that the second side contacts the groove and the first side extends outside the groove (see Figures 1-3).  Roberts discloses that channel (46) is disposed closer to the second side (inner side of the element (20)) of the sealing element than to the first side (see Figure 2).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing element of Farley by providing an element with a channel defined therein as described in Roberts to facilitate preventing the dislodging or removal of the sealing assembly during system operation (see Roberts, column 5, lines 49-64).
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Farley in view of Roberts, and further in view of Horie et al. (U.S. Patent No. 7,954,823, “Horie”).
Claims 9 and 18, the combination of Farley and Roberts discloses the invention substantially as claimed, including wherein Farley discloses that the pump follower (30) includes a tool interface (interface with tube (28) and pump assembly (26)), wherein the tool interface is configured to attach to a tool (tube (28), pump assembly (26)).  Farley and Roberts are silent concerning the sealing element having a hemispherical first side configured to contact the container, and a flat second side configured to contact the groove
However, Horie discloses a sealing ring (21) used for reciprocating motion and having low friction characteristics (see Abstract).  Horie discloses that sealing element (21) has a hemispherical first side configured to contact a container, and a flat second side configured to contact the groove (see Figure 3, “Shape d”).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Farley/Roberts by providing a d-shaped ring as described in Horie in order to facilitate reducing the coefficient of friction of the seal during operation. 
Claims 12, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Farley in view of Roberts, and further in view of Lenhert et al. (U.S. Patent Publ’n No. 2016/0018002 “Lenhert”).
Regarding Claim 12, the combination of Farley and Roberts discloses the invention substantially as claimed, but neither reference specifically describes that the sealing element is disposed in the groove such that the channel is entirely within the groove.
However, Lenhert discloses a seal assembly includes a seal body, a spring disposed adjacent to the seal body, and a seal ring disposed adjacent to the seal body (see Abstract).  Lenhert discloses that seal body (20) includes a channel, wherein the channel is disposed entirely within the groove (see Figure 2).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Farley/Roberts by providing the sealing element is disposed in the groove such that the channel is entirely within the groove as described in Lenhert to better provide support of the seal within the groove during system operation.
Regarding Claims 26 and 27, Farley discloses the invention substantially as claimed, including a pump follower (30) for use in a container (16) storing a material (see column 3, lines 19-20), wherein pump follower (30) includes a body (see Figure 7) configured to be inserted into the container (see column 3, lines 26-30), the body having a material contacting surface (38) configured to contact the material in the container and a peripheral surface (102) substantially perpendicular to the material contacting surface (see Figure 7).  Further, Farley discloses a passage (50) configured to provide a passage through which material can move (see column 4, lines 9-29), a groove ((111), (112)) defined on the peripheral surface (102) of the body (see column 6, lines 17-19), wherein a sealing element (respectively (104), (105)) disposed in the groove and configured to slidably contact an inner surface of the container (see column 6, lines 17-21) and is configured to be compressed when the pump follower is inserted into the container (functional implication of the sealing elements of Farley).  While Farley discloses that the pump follower is configured to remove material from a container in conjunction with the passage (functional implication of any known pump follower, see also column 3, lines 26-53), Farley does not specifically disclose that the sealing element includes a channel, nor that the sealing element is disposed in the groove such that the channel is entirely within the groove.
However, Roberts discloses a reciprocating pump piston (A) disposed within a container (B) storing a material (intended use, see column 3, lines 42-46).  Roberts discloses that piston (A) includes a sealing element (20) having a channel (46) that is configured to be compressed when the piston is inserted into the container, such that the channel decreases in size (functional implication of the sealing element, see also column 5, lines 49-53).  Roberts discloses that channel (46) defines an opening on an outer surface of the sealing element (see Figure 3), a floor (inner-most portion of channel (46) opposite the opening, a first wall (32) extending from the floor to the opening, and a second wall (34) opposite the first wall extending from the floor to the opening.  Roberts illustrates that the cross-section of the channel is symmetrical (see Figure 3).  Roberts discloses that sealing element (20) is configured to be compressed when the pump follower is inserted into the container, such that the channel decreases in size (functional implication of the sealing element, see also column 5, lines 49-53).   Roberts illustrates that the channel is symmetrical between the first and second walls (see Figure 3).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing element of Farley by providing an element with a channel defined therein as described in Roberts to facilitate preventing the dislodging or removal of the sealing assembly during system operation (see Roberts, column 5, lines 49-64).
Moreover, Lenhert discloses a seal assembly includes a seal body, a spring disposed adjacent to the seal body, and a seal ring disposed adjacent to the seal body (see Abstract).  Lenhert discloses that seal body (20) includes a channel, wherein the channel is disposed entirely within the groove (see Figure 2).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Roberts by providing the sealing element is disposed in the groove such that the channel is entirely within the groove as described in Lenhert in order to better provide support of the seal within the groove during system operation.

Response to Arguments
Applicant’s arguments (see Amendment filed June 29, 2022) with respect to the rejections of Claims 1-3, 7, 11, 14, and 19-22 under Section 102 have been fully considered and are persuasive based upon the amendments made to the claims.  However, upon further consideration, a new ground(s) of rejection is made in view of Farley as provided herein.
Applicant’s arguments concerning the rejections of Claims 12, 26, and 27 under Section 103 have been fully considered but they are not persuasive.  While these arguments are made in view of the previous rejections based upon the combination of Roberts and Lenhert, these arguments will still be addressed. 
First, Applicant asserts that Roberts and Lenhart are non-analogous art (see Amendment, paragraph bridging pages 16 and 17).  In response, it has been held that the determination that a reference is from a non-analogous art is twofold.  First, we decide if the reference is within the field of the inventor’s endeavor.   If it is not, we proceed to determine whether the reference is reasonably pertinent to the particular problem with which the inventor was involved.    In re Wood, 202 USPQ 171, 174.  
In this case, regardless of the system that each in employed, Farley, Roberts, and Lenhert are all concerned with sealing elements disposed between two bodies, wherein the bodies translate linearly relative to one another.  All references cited related to preventing leaks between these translating bodies as evidenced by inclusion of sealing elements in each.  Further, Roberts and Lenhert provide very similarly shaped sealing elements and therefore one of ordinary skill would look to all possible sealing structures to arrive at the claimed invention.
Next, Applicant asserts that the combination of Roberts and Lenhert is done so with impermissible hindsight.  This is not persuasive.  
 In response to Applicant’s argument that the Examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant’s disclosure, such a reconstruction is proper.  In re McLaughlin, 443 F.2d 1392; 170 USPQ 209 (CCPA 1971).
Here, similar to Examiner’s response to the assertion of non-analogous art, one of ordinary skill would survey the entire field of sealing assemblies to arrive at the claimed invention, without the need for the teachings of presently pending application. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, various references are cited that provide detail of relevant pump followers and relevant sealing assemblies.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT MOUBRY/Primary Examiner, Art Unit 3747